DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 9-11, 16-17, 19-20 are objected to because of the following informalities:
In claim 1, line 5, and claim 11, line 3, the first occurrence of the abbreviation “RESTful” should include full length expression before the abbreviation could be used.
In claim 7, lines 2-3, the claimed limitation “wherein the target resource set comprises one or more resources” should be changed to “wherein the target resource set comprises the one or more resources” to refer to the one or more resources taught in claim 1, line 9.
Similarly, in claim 17, lines 2-3, the claimed limitation “wherein the target resource set comprises one or more resources” should be changed to “wherein the target resource set comprises the one or more resources”.
In claim 9, line 2, the claimed limitation “a semantic type of relationship” should be changed to “the semantic type of relationship” to refer to the semantic type of relationship taught in lines 1-2 of the claim.
Similarly, in claim 19, line 2, the claimed limitation “a semantic type of relationship” should be changed to “the semantic type of relationship”.
In claim 10, line 2, the claimed limitation “a subscription type of relationship” should be changed to “the subscription type of relationship” to refer to the subscription type of relationship taught in line 2 of the claim.
Similarly, in claim 20, line 2, the claimed limitation “a subscription type of relationship” should be changed to “the subscription type of relationship”.
In claim 16, line 2, the claimed limitation “perform the resource discovery operation on that is not included in the target resource set” should be changed to “perform the resource discovery operation that is not included in the target resource set”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the request” on lines 10-12. This is unclear to the examiner to which of the request (“a request that indicates a resource discovery operation” on line 4, or “a request for a result resource set” on line 6) the applicant is referring.
Similarly claims 4-7, 11, 14-17, recite the limitation “the request” that is unclear for the similar reason.
Claims 4 and 14, recites the limitation, “the creation”. As the preceding limitations do not appear to recite “a creation”, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a target resource set” on line 2. This is unclear to the examiner if the applicant is referring to the “target resource set” from lines 8-9 of claim 1, or to an additional target resource set.
Similarly claim 15, recite the limitation “a target resource set” that is unclear for the similar reason.
Other dependent claims are rejected as being dependent on the rejected base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,019,155. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1-20 of the instant application with claims 1-19 of the patent, claims 1-20 of the instant application are anticipated by patent claims 1-19 in that claims 1-19 of the patent contain all the limitations of claims 1-20 of the instant application except for that determine the result resource set and the target resource set as indicated by the request. However, a person of ordinary skill in the art would have found it would have been obvious to determine the result resource set and the target resource set from the received resources matching the associated filter criteria and the resources with associated operation parameters. Claims 1-20 of the instant application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious type double patenting.

Allowable Subject Matter
Claims 1-20 would be allowable if the objections, the double patenting rejection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record Dong et al (US 2015/0055557) and Di Girolamo et al (US 2018/0234908) fail to disclose or render obvious, “receive a request that indicates a resource discovery operation with associated filter criteria and also indicates a RESTful operation with associated operation parameters, wherein the resource discovery operation comprises a request for a result resource set comprising one
or more resources matching the associated filter criteria, and wherein the RESTful operation is to be performed in accordance with the associated operation parameters on a target resource set comprising one or more resources related to the result resource set; determine the result resource set, as indicated by the request; determine the target resource set, as indicated by the request; and perform the RESTful operation on the target resource set, as indicated by the request” as recited in claim 1 and similarly recited in claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456